Citation Nr: 1300838	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  08-24 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971 and from August 1974 to May 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the North Little Rock, Arkansas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for several disabilities, including lumbar spine and cervical spine disabilities.

In February 2009, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge.

In December 2010, the Board decided some issues and remanded other issues, including claims for service connection for lumbar spine and cervical spine disabilities and heart disability, to the RO via the VA Appeals Management Center (AMC) for the development of additional evidence.

In a June 2011 rating decision, the RO granted service connection for heart disability.  That issue therefore is resolved and no longer before the Board on appeal.

The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review of the remanded lumbar and cervical spine service connection claims.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.



FINDINGS OF FACT

1.  Lumbar muscle spasm treated in service in 1979 resolved in service without chronic or recurring pathology.

2.  Chronic low back pain reported and lumbar spine degeneration found at least ten years after service is not a continuation or recurrence of any injury or disease during service.

3.  Cervical strain treated in service in 1976 resolved in service without chronic or recurring pathology.

4.  Chronic neck pain and cervical disc and spine degeneration found about ten years after service is not a continuation or recurrence of any injury or disease during service.


CONCLUSIONS OF LAW

1.  Low back disability including lumbar spine degeneration was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2012).

2.  Neck disability including cervical disc and spine degeneration was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107; 38 C.F.R. § 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that current lumbar and cervical spine disabilities arose during his service and continued or recurred thereafter.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303.  In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The Court has indicated that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The medical records from the Veteran's first, 1970 to 1971, period of active service are silent for complaints involving the back or neck.  On medical examination in August 1974, for entrance into his second period of active service, no past or present back or neck problem was noted.

In June 1976, the Veteran sought treatment for pain in his right shoulder and his neck.  A treating clinician noted tightness in the right upper trapezius muscle with a decrease in the range of motion of the cervical spine.  The clinician's impression was cervical strain.  Treatment with ice and massage was planned.

The Veteran had a periodic examination in August 1979.  No back or neck complaints or abnormalities were noted at that time.

The Veteran was seen for outpatient treatment in October 1979, reporting a five day history of low back pain.  He stated that when he was lifting a Howitzer to unhook it from a truck he felt a sharp pain in his back.  He reported ongoing pain across the small of his back.  He did not have any numbness or radiation of the pain.  Treating clinicians noted decreased ranges of motion of the lumbar spine, tender paraspinal muscles, and spasm on the right.  The straight leg raising test was negative.  The clinician's impression was muscle spasm.  Treatment with ultrasound, ice, massage, and heat was prescribed.  On follow-up about three weeks later, it was reported that the Veteran had only minimal discomfort with running.

The Veteran had treatment in August 1981 for slight urethral discharge and low back pain.  He was diagnosed with and treated for a genitourinary disorder.  The service medical records in the claims file do not include a report of any examination at separation from service in 1983.

In 1996, the Veteran sought VA non-service-connected disability pension.  He indicated that he had disabilities including degenerative disc disease with osteoarthritis.  

On VA medical examination in April 1996, the Veteran reported that he worked as a delivery man and truck driver from 1985 to 1994.  He related a three year history of degenerative disc disease.  He reported having neck and shoulder pain, with pain and weakness in the left arm.  The examining physician noted 1995 MRI findings of degenerative disc disease in the cervical area of the spine.  The examiner diagnosed degenerative cervical disc disease.  Lumbar spine x-rays showed mild degenerative spondylosis with suggestion of mild degenerative joint disease.

On VA spine examination in June 1997, the examiner diagnosed moderate degenerative disc disease of the cervical and lumbar spine.

A 1998 record from the United States Social Security Administration (SSA) indicates that SSA found the Veteran to be disabled since January 1994, with a primary diagnosis of discogenic and degenerative back disorders and a secondary diagnosis of ischemic heart disease.

In VA primary care in October 2002, the Veteran reported that he was on Social Security disability because of neck pain.  The treating physician recorded that the Veteran had degenerative joint disease that was stable.  Treatment notes from July 2004 reflect that neck and left shoulder pain had decreased, and that he had low back pain.  Low back pain continued to be noted in 2005 through 2007, and painful cervical and lumbar disc disease was noted in 2007.  VA treatment records from 2009 contain ongoing notation of low back pain, degenerative disc disease, and degenerative joint disease.

In a June 2007 claim for VA disability compensation for service connected disabilities, the Veteran indicated that disability from degenerative disc disease and lower back pain began in 1994, providing factual evidence against his own claim at this time as the Veteran served on active duty from March 1970 to October 1971 and from August 1974 to May 1983.

In April 2008 and August 2008 statement, the Veteran asserted that he had low back and neck problems during service, and was seen in sick call, though little or nothing was done.  He noted that many people have back problems, but that his had arisen relatively early in life.

In the February 2009 Travel Board hearing, the Veteran reported that during service he went to sick call for pain in his neck and shoulder and for low back pain and spasms.  He indicated that he served in an artillery unit and lifted heavy objects such as artillery shells.  He stated that in service he worked despite pain and only went to sick call when the pain was such that he could not stand up.  He stated that he continued to have pain in his whole back.  He noted that he qualified for Social Security disability benefits when he was only 49 years old.

In the February 2010 remand, the Board instructed that the Veteran receive a VA medical examination with review of the claims file and opinions regarding the likely etiology of current low back and neck disorders.

On VA spine examination in May 2010, the examining physician reported having reviewed the Veteran's claims file.  The Veteran reported that chronic low back and neck pain began during service.  He indicated that after service he worked driving a truck, and stopped working due to neck disability in 1994.  He stated that presently he had constant pain in the neck and low back, treated with pain medication.  He indicated that he had numbness in some fingers and pain going down the back of both legs.  The examiner found no evidence of cervical or thoracolumbar tenderness, spasm, or weakness.  On cervical spine motion testing, there was objective evidence of pain with motion and pain following repetitive motion.  On thoracolumbar spine motion testing, there was objective evidence of pain with motion and pain following repetitive motion.  Spine x-rays showed cervical disc space narrowing and spurring and lumbar spine degenerative changes.  The examiner provided diagnoses of degenerative disease of the cervical and lumbar spine.  

The examiner expressed the opinion that the current cervical and lumbar degenerative disease are not related to the Veteran's complaints during service.  The examiner explained that there was no evidence of recurrent or chronic back complaints during service or soon after service.

The Veteran is competent to report his symptoms.  He was treated for cervical strain in service in June 1976.  The records from the time of service do not help to show ongoing neck problems after that treatment.  On a periodic examination in 1979, the examiner marked normal for the condition of the Veteran's spine and other musculoskeletal areas.

The Veteran received treatment in service in 1979 for lumbar muscle spasm.  Three weeks after the initiation of treatment, it was noted that the symptoms had diminished to minimal discomfort with running.  Symptoms treated in August 1981 included low back pain, but the treatment was for a genitourinary disorder.  The Veteran thus apparently did not receive further low back treatment during the last three years of his service, providing evidence against this claim and indicating a problem that resolved. 

In the mid 1990s, more than ten years after the Veteran's service, imaging showed cervical disc disease and lumbar spine degeneration.  The report of a 1996 medical examination reflects a three year history of degenerative disc disease.  Even in his 2007 VA service connection claim, the Veteran related neck and low back disability from 1994, providing highly probative factual evidence against this own claims.  

Only in his most recent statements has the Veteran indicated that neck and back symptoms in service continued through the present.  The earlier statements that do not recount symptoms continuing or recurring since service differ from the more recent statements.  Considering all of the statements, the Board finds it not very credible that the injuries treated in 1976 and 1979 produced ongoing or recurring symptoms over the years through the present.  His own statements and the post-service treatment records provide evidence against this claim.    

There is no medical evidence to show, and the lay evidence is not consistent and convincing to support, that lumbar or cervical spine arthritis manifested during the year following separation from service, so there is not a basis to presume that current spine disabilities are service connected.  

The VA examiner opined that the back and neck disorders treated during service were not chronic or recurrent, and that the current disorders are not related to the injuries during service.  That examiner reviewed the claims file and as a physician is competent to analyze likely medical etiology and causation.  The Board considers the opinion to have considerable probative weight.  The preponderance of the evidence is against the current lumbar and cervical degenerative disorders constituting continuation or recurrence of the injuries that arose and resolved during service.  The Board concludes that the current lumbar and cervical spine degeneration did not become manifest during the year following service, and are neither continuations nor recurrences of injuries during service.  The Board therefore denies service connection for lumbar spine disability and cervical spine disability.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in a July 2007 letter, issued prior to the March 2008 decision in which the RO denied service connection for lumbar spine and cervical spine disabilities.  That letter addressed the information and evidence necessary to substantiate claims for service connection, and informed the Veteran how VA assigns disability ratings and effective dates. The letter also addressed who was to provide the evidence.

The claims file contains the Veteran's service medical records, post-service medical records, statements from the Veteran, reports of VA medical examinations, and the transcript of the February 2009 hearing.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claims on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

ORDER

Entitlement to service connection for back disability is denied.

Entitlement to service connection for neck disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


